EXECUTION VERSION
 






FOURTH AMENDMENT TO THE
RECEIVABLES FINANCING AGREEMENT
This FOURTH AMENDMENT TO THE RECEIVABLES FINANCING AGREEMENT (this “Amendment”),
dated as of April 22, 2019, is entered into by and among the following parties:
(i)
NCR RECEIVABLES, LLC, a Delaware limited liability company, as Borrower
(together with its successors and assigns, the “Borrower”);

(ii)
NCR CORPORATION, a Maryland corporation (the “Servicer”), as initial Servicer;

(iii)
MUFG BANK, LTD. (f/k/a The Bank of Tokyo Mitsubishi UFJ, Ltd., New York Branch),
as a Committed Lender and as a Group Agent;

(iv)
VICTORY RECEIVABLES CORPORATION, as a Conduit Lender; and

(v)
PNC BANK, NATIONAL ASSOCIATION, as a Committed Lender, as a Group Agent and as
the Administrative Agent (in such capacity, the “Administrative Agent”).

Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Receivables
Financing Agreement described below.
BACKGROUND
1.The parties hereto have entered into a Receivables Financing Agreement, dated
as of November 21, 2014 (as amended, amended and restated, supplemented or
otherwise modified through the date hereof, the “Receivables Financing
Agreement”).
2.    Concurrently herewith, the parties hereto are entering into that certain
Third Amended and Restated Fee Letter (the “Amended Fee Letter”).
3.    The parties hereto desire to amend the Receivables Financing Agreement as
set forth herein.
NOW, THEREFORE, with the intention of being legally bound hereby, and in
consideration of the mutual undertakings expressed herein, each party to this
Amendment hereby agrees as follows:
SECTION 1.    Amendments to the Receivables Financing Agreement. The Receivables
Financing Agreement is hereby amended by restating the definition of “Level 1
Ratings Trigger” set forth in Section 1.01 of the Receivables Financing
Agreement as follows:
“Level 1 Ratings Trigger” shall be deemed to be in effect at any time when (i)
NCR has a long-term “corporate family rating” of less than “Ba3” by Moody’s


 
 
 




--------------------------------------------------------------------------------





or does not have a long-term “corporate family rating” from Moody’s and (ii) NCR
has a long-term “corporate credit rating” of less than “BB-” by S&P or does not
have a long-term “corporate credit rating” from S&P.
SECTION 2.    Representations and Warranties of the Borrower and Servicer. The
Borrower and the Servicer hereby represent and warrant to each of the parties
hereto as of the date hereof as follows:
(a)    Representations and Warranties. The representations and warranties made
by it in Section 6.01 or Section 6.02, as applicable, of the Receivables
Financing Agreement are true and correct on and as of the date hereof unless
such representations and warranties by their terms refer to an earlier date, in
which case they shall be true and correct on and as of such earlier date.
(b)    Power and Authority; Due Authorization. It (i) has all necessary power
and authority to (A) execute and deliver this Amendment, the Receivables
Financing Agreement and the other Transaction Documents to which it is a party
and (B) perform its obligations under this Amendment, the Receivables Financing
Agreement and the other Transaction Documents to which it is a party and (ii)
the execution, delivery and performance of, and the consummation of the
transactions provided for in, this Amendment, the Receivables Financing
Agreement and the other Transaction Documents to which it is a party have been
duly authorized by it by all necessary limited liability company action or
corporate action, as applicable.
(c)    Binding Obligations. This Amendment, the Receivables Financing Agreement
and each of the other Transaction Documents to which it is a party constitutes
its legal, valid and binding obligations, enforceable against it in accordance
with their respective terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.
(d)    No Termination Event. No Termination Event or Unmatured Termination Event
has occurred and is continuing, and no Termination Event or Unmatured
Termination Event would result from this Amendment.
SECTION 3.    Effect of Amendment; Ratification. All provisions of the
Receivables Financing Agreement and the other Transaction Documents, as
expressly amended and modified by this Amendment, shall remain in full force and
effect. After this Amendment becomes effective, all references in the
Receivables Financing Agreement (or in any other Transaction Document) to “this
Receivables Financing Agreement”, “this Agreement”, “hereof”, “herein” or words
of similar effect referring to the Receivables Financing Agreement shall be
deemed to be references to the Receivables Financing Agreement as amended by
this Amendment. This Amendment shall not be deemed, either expressly or
impliedly, to waive, amend or supplement any provision of the


 
2
 




--------------------------------------------------------------------------------





Receivables Financing Agreement other than as set forth herein. The Receivables
Financing Agreement, as amended by this Amendment, is hereby ratified and
confirmed in all respects.
SECTION 4.    Conditions to Effectiveness. This Amendment shall become effective
as of the date hereof upon the satisfaction of the following conditions
precedent:
(a)Execution of Amendment. The Administrative Agent shall have received
counterparts hereto duly executed by each of the parties hereto.
(b)    Execution of Amended Fee Letter. The Administrative Agent shall have
received counterparts of the Amended Fee Letter duly executed by each of the
parties thereto.
(c)    Receipt of Fees. The Administrative Agent shall have received
confirmation that the “Amendment Fee” under and as defined in the Amended Fee
Letter has been paid in full in accordance with the terms of the Amended Fee
Letter.
SECTION 5.    Severability. Any provisions of this Amendment which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 6.    Transaction Document. This Amendment shall be a Transaction
Document for purposes of the Receivables Financing Agreement.
SECTION 7.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
e-mail transmission shall be effective as delivery of a manually executed
counterpart hereof.
SECTION 8.    GOVERNING LAW AND JURISDICTION.
(a)    THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO,
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW
PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE PERFECTION, THE EFFECT OF
PERFECTION OR PRIORITY OF THE INTERESTS OF ADMINISTRATIVE AGENT OR ANY LENDER IN
THE COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
NEW YORK).
(b)    EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO (I) WITH RESPECT TO THE
BORROWER AND THE SERVICER, THE EXCLUSIVE JURISDICTION,


 
3
 




--------------------------------------------------------------------------------





AND (II) WITH RESPECT TO EACH OF THE OTHER PARTIES HERETO, THE NON-EXCLUSIVE
JURISDICTION, IN EACH CASE, OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN
NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AMENDMENT, AND EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING (I) IF BROUGHT BY THE BORROWER,
THE SERVICER OR ANY AFFILIATE THEREOF, SHALL BE HEARD AND DETERMINED, AND (II)
IF BROUGHT BY ANY OTHER PARTY TO THIS AMENDMENT, MAY BE HEARD AND DETERMINED, IN
EACH CASE, IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. NOTHING IN THIS SECTION 8 SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO BRING ANY ACTION OR PROCEEDING
AGAINST THE BORROWER OR THE SERVICER OR ANY OF THEIR RESPECTIVE PROPERTY IN THE
COURTS OF OTHER JURISDICTIONS. EACH OF THE BORROWER AND THE SERVICER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING. THE
PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
SECTION 9.    Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Receivables Financing Agreement or any provision hereof
or thereof.


[Signature pages follow.]




 
4
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
 




NCR RECEIVABLES LLC,
as the Borrower
 

By: /s/ Farzad Jalil 
Name: Farzad Jalil
Title: Assistant Treasurer
 
 
 
 
 




 
NCR CORPORATION,
as the Servicer 

 
By: /s/ Vladimir Samoylenko 
Name: Vladimir Samoylenko
Title: Assistant Secretary



S-4


Fourth Amendment to
Receivables Financing Agreement (NCR)

--------------------------------------------------------------------------------







 
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent 

 
By: /s/ Eric Bruno  
Name: Eric Bruno
Title: Senior Vice President




 
 
 




 
PNC BANK, NATIONAL ASSOCIATION,
as a Group Agent 

 
By: /s/ Eric Bruno  
Name: Eric Bruno
Title: Senior Vice President
 
 
 








 
PNC BANK, NATIONAL ASSOCIATION,
as a Committed Lender 

 
By: /s/ Eric Bruno  
Name: Eric Bruno
Title: Senior Vice President





S-4


Fourth Amendment to
Receivables Financing Agreement (NCR)

--------------------------------------------------------------------------------







 
MUFG BANK, LTD.,
as a Committed Lender  

 
By: /s/ Eric Williams 
Name: Eric Williams
Title: Managing Director
 






MUFG BANK, LTD.,
as a Group Agent  


By: /s/ Eric Williams 
Name: Eric Williams
Title: Managing Director






VICTORY RECEIVABLES CORPORATION,
as a Conduit Lender  

 
By: /s/ Kevin J. Corrigan 
Name: Kevin J. Corrigan
Title: Vice President





S-4


Fourth Amendment to
Receivables Financing Agreement (NCR)